Citation Nr: 1426431	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-10 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the Veteran's countable income was excessive for the receipt of VA pension benefits.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.   

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA.


REMAND

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  One prerequisite to entitlement is that the veteran's income may not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  A claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses. 

The Veteran has reported a change in annual income due to his spouse's retirement.  The Veteran has not submitted an updated VA Form 21-0516.  This must be done.  

Accordingly, the case is REMANDED for the following action:

1.  Provide and request the Veteran to complete and return submit updated VA Form 21-0516, Improved Pension Eligibility Verification Report, and Form 21-8416, Medical Expense Report, for January 2011, forward.  The Veteran must provide itemization and documentation of any claimed medical expenses.  If such efforts prove unsuccessful, documentation to that effect should be added to the record.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



